Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Lakes Entertainment, Inc. 130 Cheshire Lane, Suite101 Minnetonka, MN 55305 We consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March16, 2012, on the consolidated financial statements of Lakes Entertainment, Inc. and Subsidiaries as of January 1, 2012 and January 2, 2011, and for each of the years then ended, which report is included in Lakes Entertainment, Inc.’s Annual Report on Form 10-K for the year ended January 1, 2012.We also consent to the reference to us under the heading “Experts” in this Registration Statement. /s/ Piercy Bowler Taylor & Kern PIERCY BOWLER TAYLOR & KERN Certified Public Accountants Las Vegas, Nevada January25, 2013
